EX-99.77J REVALUATN Exhibit 77(j)(b) – Restatement of Capital Accounts For the year ended November 30, 2009, the Thunderstorm Value Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital $(3,747) $3,746 $1 The reclassifications have no effect on net assets or net asset value per share. For the year ended November 30, 2009, the Smead Value Fund made the following permanent tax adjustments on the statements of assets and liabilities: Undistributed Accumulated Net Net Investment Realized Income/(Loss) Gain/(Loss) Paid-in Capital $(6,770) $6,770 - The reclassifications have no effect on net assets or net asset value per share.
